PER CURIAM.
Appellant seeks reversal of an order denying a motion to vacate judgment and sentence filed pursuant to Rule 1.850, Florida Rules of Criminal Procedure, 33 F.S.A. Initially charged with first degree murder, appellant pled guilty to the lesser included offense of manslaughter and was sentenced to imprisonment for a term of twenty years.
Our consideration of the record on appeal, briefs submitted by the parties and oral argument heard thereon leads us to conclude that the trial court correctly denied appellant’s motion to vacate. The colloquy between the court and appellant and his counsel at the time the guilty plea to the lesser offense was accepted by the court amply demonstrates that appellant knowingly and voluntarily pled guilty. Appellant’s statement to the trial court that he was entering his guilty plea because he had no witnesses and “ * * * didn’t see any way he could beat the charge of first degree murder or possibly second degree. * * * ” after he had discussed his case with counsel leaves little room for the belated contention that the court violated his constitutional rights when it accepted the plea of guilty. Accordingly, the order reviewed herein is
Affirmed.
*732SPECTOR, C. J., CARROLL, DONALD K., and JOHNSON, JJ., concur.